Citation Nr: 1753104	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  12-09 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a heart disability, to include as secondary to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1963 to December 1965, which included combat service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In August 2015, the Veteran testified at a Board video conference hearing held at the Muskogee RO.  A transcript of that hearing is of record

The appeal was remanded in June 2017 for further development, and has now returned to the Board for further review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (7).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The probative evidence of record does not show a current diagnosis of ischemic heart disease or any other heart disability related to the Veteran's active military service.


CONCLUSION OF LAW

A heart disability was not incurred in or caused by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303 , 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2017).  Here, VA provided adequate notice in a letter sent to the Veteran in March 2010.
VA has a duty to assist the claimant in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records, as well as private treatment records.  Also, VA afforded the Veteran relevant examination in April 2015.  The resulting report describes the Veteran's heart disability, takes into consideration the relevant history, and provides an adequate rationale for the conclusions reached.  Additional explanation is appropriately found in the analysis section of the instant document.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

The Board further finds that there has been substantial compliance with the directives from the Board's June 2017 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Pursuant to the remand, the RO obtained updated VA treatment records and has associated them with the Veteran's electronic record.  Accordingly, the requirements of the remand were ultimately accomplished and its instructions were substantially complied with.  Id.

      II. Service Connection - Heart Disability

The Veteran asserts that he has heart disease as a result of his military service, to include exposure to Agent Orange herbicides in Vietnam.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link, or nexus, between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303 (2017).  

A veteran who served in-country of Vietnam during the Vietnam War Era is presumed to have been exposed to Agent Orange herbicides.  See 38 C.F.R. § 3.307
(2017).  Some disabilities have been presumptively, linked to Agent Orange herbicide exposure to include ischemic heart disease.  Id. § 3.3 0.9(e).  The presumption is limited, however, to ischemic heart disease in particular, which includes acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease such as coronary artery disease, coronary spasm, coronary bypass surgery, and stable, unstable and Prinzmetal's angina.  Id.

The Veteran's service treatment records include an undated record indicating "sinus bradycardia."  However, his separation examination does not include a diagnosis of a chronic heart problem.

In July 2009 the Veteran underwent surgery to repair an abdominal aortic aneurysm.  VA outpatient treatment records through February 2013 document treatment for hypertension and chronic obstructive pulmonary disability (COPD), with complaints of chest pain and dyspnea.  Some VA outpatient treatment records also indicate a history of coronary artery disease (CAD), status-post stent placement, but the medical records do not reflect a confirmed diagnosis or records from the referenced stent placement.  In June 2011, the Veteran underwent a stress test revealing "a small, mild apical ischemia."

The Veteran underwent VA examinations in January 2011 and March 2012.  An October 2014 Board remand found both examinations to be inadequate.

In April 2015 the Veteran underwent a VA heart conditions examination.  The examiner found that none of the Veteran's heart conditions qualified within the generally accepted medical definition of ischemic heart disease (IHD).  The examiner stated that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or
illness.  In reaching this conclusion, the examiner rationalized that "the [V]eteran underwent an abdominal aortic aneurysm repair with placement of aortic endovascular stent, in 2009, at the VAMC, Little Rock, Arkansas.  The [V]eteran has a diagnosis listed in his problem list of coronary artery disease from his primary care physician on 03/03/2011.  The [V]eteran is without a cardiovascular history or diagnostic testing to support this diagnosis.  The [V]eteran is without a history for myocardial infarction, stent placement within the coronary arteries, history of cardiac ischemia, heart transplant, AICD or pacemaker placement, or history of coronary artery bypass grafting.  The [V]eteran is without a diagnosis which generally meets the accepted definition of ischemic heart disease."  The examiner also found that it was less likely than not that the Veteran's aortic abdominal aneurysm repair with aortic endovascular stent placement in 2009 was related to the non-symptomatic sinus bradycardia suffered in 1965 as "there is no correlation, or causation... forty four years later.  There is no nexus with the [V]eteran's military service and the development of an aortic abdominal aneurysm."  The examiner explained that sinus bradycardia is an acceptable heart rhythm often seen in the general public and that the key factor is the Veteran was not symptomatic with his bradycardia nor did he require treatment.  The examiner stated that individuals who regularly play sports may have a lower heart rate (bradycardia), and have a low resting heart rate which is acceptable and does not require intervention.  The examiner stated that in June 2012 the Veteran's EKG showed normal sinus rhythm.

In August 2015 a VAMC Report of Hospitalization indicated that the Veteran was hospitalized for chest pains.  Following that report, a subsequent February 2016 VAMC Report of Hospitalization indicated that the Veteran was hospitalized again for possible angina.  While hospitalized the Veteran underwent a treadmill stress test which was negative.  Subsequent treatment records noted that the Veteran was no longer experiencing chest pain upon discharge from the hospital.  A November 2016 treatment record revealed that the Veteran was being treated for "non-cardiac chest pain."

With regard to a current disability, the Veteran has an aortic abdominal aneurysm repair with aortic endovascular stent placement.  Thus, the first element of service connection is met.  Davidson, supra.  

With regard to an in-service incurrence, the Veteran contends that he was injured in service.  The record supports his contention.  Undated service treatment records noted that the Veteran was seen for indicating "sinus bradycardia."  Thus, the second element of service connection is met.  See id.

With regard to a nexus the evidence weighs against a finding of nexus.  The April 2015 examination reviewed the Veteran's history and determined that the Veteran's current condition was less likely than not related to service.  The Board affords this examination significant probative weight.  Thus, the evidence weighs against a finding that any current heart disability is related to service.

The Veteran also does not meet the requirements to be granted presumptive service connection as the Veteran does not have a current heart disability that meets the requirements.  See 38 C.F.R. § 3.307 (2017).

While the Veteran has asserted that any current heart disability is related to his active military service, he has not demonstrated that he has any medical knowledge or training in evaluating such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007) for support for its holding. Id. In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Thus, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of a heart disability, to include whether it is related to a period of service, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether a heart disability is related to his military service, requires medical expertise that the Veteran has not demonstrated heart disabilities can have many causes.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  Thus, the Board finds that the question of whether the Veteran's heart disability was related to his active military service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.  While the Board has considered the Veteran's subjective complaints, it gives greater weight to the objective medical evidence and the opinion of the April 2015 VA examiner.

Thus, in sum, after a review of the entirety of the evidence of record, the Veteran's claim fails because the evidence preponderates against a finding of nexus.  Consequently, the claim must be denied.  

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, there is not an approximate balance of evidence, that rule is not helpful to the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 





ORDER

Entitlement to service connection for a heart disability, to include as secondary to Agent Orange exposure is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


